Case 8:19-cv-01921-JLS-KES Document 9-7 Filed 10/15/19 Page 1 of 3 Page ID #:126



1 PACIFIC TRIAL ATTORNEYS
  A Professional Corporation
2 Scott J. Ferrell, Bar No. 202091
  sferrell@pacifictrialatttorneys.com
3 4100 Newport Place Drive, Suite 800
  Newport Beach, CA 92660
4 Telephone: (949) 706-6464

5    Attorney for Plaintiff
6

7

8                               UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10

11   ROY RIOS, an individual,                      Case No. 8:19-cv-01921-JLS-KES
12                 Plaintiff,                      [PROPOSED] ORDER ON MOTION
                                                   TO REMAND TO SUPERIOR COURT
13                 v.                              OF CALIFORNIA FOR COUNTY OF
                                                   LOS ANGELES
14   WIREPATH HOME SYSTEMS, LLC, a
     North Carolina limited liability company;     [Notice of Motion and Motion to Remand
15   and DOES 1-10, inclusive,
                                                   Action to the Superior Court of California;
16                 Defendants.                     Declarations of VaShaun Jones and Scott
17
                                                   J. Ferrell; and Request for Judicial Notice
                                                   filed concurrently herewith]
18
                                                   Date: December 13, 2019
19                                                 Time: 10:30 a.m.
                                                   Ctrm: 10A
20                                                 Judge: Hon. Josephine L. Staton
21

22

23

24

25

26
27

28


                              PROPOSED ORDER GRANTING MOTION TO REMAND
Case 8:19-cv-01921-JLS-KES Document 9-7 Filed 10/15/19 Page 2 of 3 Page ID #:127



1          On _____________, 2019, the Motion to Remand the Action to the Superior Court
2    of California for the County of Los Angeles filed by Plaintiff Roy Rios was scheduled
3    and taken under submission by this Court. After reviewing the Motion and the arguments
4    submitted in support thereof and in opposition thereto:
5          IT IS HEREBY ORDERED that the Motion to Remand to State Court is
6    GRANTED.
7
     Dated:
8

9

10                                           Honorable Josephine L. Staton
11
                                             United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                              -1-
                          [PROPOSED] ORDER GRANTING MOTION TO REMAND
Case 8:19-cv-01921-JLS-KES Document 9-7 Filed 10/15/19 Page 3 of 3 Page ID #:128



1                                CERTIFICATE OF SERVICE
2          I hereby certify that on October 15, 2019, I electronically filed the foregoing
3    [PROPOSED] ORDER GRANTING MOTION TO REMAND TO THE
4    SUPERIOR COURT OF CALIFORNIA FOR THE COUNTY OF LOS ANGELES
5    with the Clerk of the Court using the CM/ECF system which will send notification of
6    such filing via electronic mail to all counsel of record.
7
                                                    /s/ Scott J. Ferrell
8                                                   Scott J. Ferrell
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                -1-
                                       CERTIFICATE OF SERVICE
